DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on January 11, 2022 has been entered.
 
Status of the Claims
Amendment filed January 11, 2022 is acknowledged.  Species #1, as shown in Fig. 10, was elected. Non-elected Species, Claim 5 has been withdrawn from consideration. Claims 1 and 3-4 have been amended.  Claims 1-5 are pending.
Amended claim 3 recites: “The imaging device according to claim 1, wherein the photovoltaic pixel and an accumulation pixel are formed in adjacent photoelectric conversion regions”.
Newly submitted claim 3 directed to an invention that is independent or distinct from the invention originally claimed for the following reasons: the “accumulation pixel” is directed to non-elected Species.
Since applicant has received an action on the merits for the originally presented invention, this invention has been constructively elected by original presentation for prosecution 3 is withdrawn from consideration as being directed to a non-elected invention.  See 37 CFR 1.142(b) and MPEP § 821.03.
Action on merits of claims 1-2 and 4 follows.
With abundance of caution, Action on merits of claim 3 is also included. 

Information Disclosure Statement
The information disclosure statement (IDS) submitted on February 23, 2022 was filed after the mailing date of the Office Action on November 22, 2021.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
However, two references, 9,373,655 and 9,659,994, are nothing more than the patents of the parent applications, which is already part of the record.
 
Double Patenting
Since Applicant acknowledged that suitable terminal disclaimer will be submitted, and none was provided on record, the Double Patenting rejection is maintained.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


Claims 3 and 4 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint 
With abundance of caution claim 3 is rejected as follow, Claim 3 recites: “The imaging device according to claim 1, wherein the photovoltaic pixel (and an accumulation pixel) are formed in adjacent photoelectric conversion regions”.
However, claim 1 has already claimed: “a plurality of photoelectric conversion regions including at least one photoelectric conversion region including a photovoltaic pixel”.
Since “at least one photoelectric conversion region including a photovoltaic pixel”, then, the photoelectric conversion region cannot formed adjacent itself. 
Therefore, claim 3 is indefinite.

Claim 4 recites: the imaging device according to claim 1, further comprising an epitaxial layer, a wiring layer, and a condensing layer stacked in this order on an N-type substrate. 
What are the structure relationship between these elements and the image device of claim 1? 
Where are these elements in conjunction with the image device of claim 1 ?
Therefore, claim 4 is indefinite.

The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.


With abundance of caution, Claim 3 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.
Claim 3 recites: “The imaging device according to claim 1, wherein the photovoltaic pixel and an accumulation pixel are formed in adjacent photoelectric conversion regions”.
However, claim 1 has already claimed: “a plurality of photoelectric conversion regions including at least one photoelectric conversion region including a photovoltaic pixel”.
Since “at least one photoelectric conversion region including a photovoltaic pixel”, then, the photovoltaic pixel (and an accumulation pixel) are (already) formed in adjacent photoelectric conversion regions.  
Therefore, claim 3 fails to further limit claim 1.
Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Rejections - 35 USC § 102
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1-3 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by KOZUKA et al. (US Pub. No. 2003/0057431) of record.
With respect to claim 1, As best understood by Examiner, KOZUKA teaches an imaging device substantially as claimed, including: 

a first element isolation region that is provided between adjacent photoelectric conversion regions (OP), 
wherein the first element isolation region (7) is surrounds a perimeter of the P-type region (32), and wherein a portion (9) of the first element isolation region that is disposed above the P-type region (32) has optical transparency. (See FIGs. 12-13).

Since portion 9 of KOZUKA comprising BSG, PSG and BPSG, the limitation “a portion of the first element isolation region … has optical transparency, is met. 

With respect to claim 2, the imaging device of KOZUKA further comprises: a second element isolation region (7) provided between a pixel circuit region and at least two of the plurality of photoelectric conversion regions (OP).  
With respect to claim 3, With abundance of caution, As best understood by Examiner, the photovoltaic pixel is formed in adjacent photoelectric conversion regions. 
 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective 

With abundance of caution, alternatively, Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over KOZUKA ‘431 as applied to claim 1 above, and further in view of NI (US. Pub. No. 20150281621) of record.
KOZUKA teaches the imaging device as described in claim 1 above including: the plurality of photoelectric conversion regions including at least one photoelectric conversion region (OP) including a photovoltaic pixel. 
Thus, KOZUKA is shown to teach all the features of the claim with the exception of explicitly disclosing the photovoltaic pixel and an accumulation pixel are formed in adjacent photoelectric conversion regions.
However, NI teaches an imaging device including: 
a plurality of photoelectric conversion regions including at least one photoelectric conversion region including a photovoltaic pixel (2) that generates a logarithmic output image depending on irradiation light, wherein each photoelectric conversion region is configured on a P-type region and an N-type region, wherein the photovoltaic type pixel (2) and an accumulation pixel (3) are formed in adjacent photoelectric conversion regions. (See FIG. 11).
Therefore, it would have been obvious to one having ordinary skill in the art at the time of invention was made to form the imaging device of KOZUKA including the accumulation type pixel formed in adjacent photoelectric conversion regions to accumulate charges generated by the photovoltaic pixel. 

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over KOZUKA ‘431 as applied to claim 1 above, and further in view of FURUMIYA (US. Patent No. 5,844,290).
stacked in this order on a substrate (6).
Note that, although KOZUKA does not show “a condensing layer”, however, since the device of KOZUKA is an imaging device, a condensing layer is obviously included.
   
Thus, KOZUKA is shown to teach all the features of the claim with the exception of explicitly disclosing the imaging device further comprising: a condensing layer stacked on an N-type substrate.  
However, FURUMIYA teaches an imaging device including:  an epitaxial layer (2), a wiring layer (10), and a condensing layer (16) stacked in this order on an N-type substrate (1). (See FIG. 1).  
Therefore, it would have been obvious to one having ordinary skill in the art at the time of invention was made to form the imaging device of KOZUKA further including the condensing layer as taught by FURUMIYA to direct light into the photoconversion region.  

Response to Arguments
Applicant’s arguments with respect to amended claims have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
 Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANH D MAI whose telephone number is (571)272-1710.  The examiner can normally be reached on 8:00-5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sue A. Purvis can be reached on 571-272-1236.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ANH D MAI/Primary Examiner, Art Unit 2829